Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-6 are pending.  
Priority
Instant application 16734415, filed 01/06/2020 claims priority as follows:

    PNG
    media_image1.png
    66
    360
    media_image1.png
    Greyscale
.
The priority documents are not in English and therefore the application is given the 01/06/2020 priority date.
Response to Applicant Amendment
In the response received 2/28/2022, Applicant amended the claims by adding more intended use language.  If the compound is capable of being used for the intended use and the structural requirements are met then the claim limitations are met.  In this case, the art explicit states that use in semi-conductor situations such as:
[0070] During manufacturing of the photovoltaic device 100, various photovoltaic device layers can be sequentially formed on top of the substrate 102 using the same deposition technique or different deposition techniques. Examples of suitable deposition techniques include atomic layer deposition, thermal evaporation, electron-beam evaporation, physical vapor deposition, chemical vapor deposition, plating, dip coating, doctor blading, inkjet printing, sputtering, spray coating, and spin coating. For example, in the case of the active layer 108, the set of fullerene derivatives can be blended with the semiconducting polymer (or another suitable electron donor material) in solution, using a set of organic solvents, such as anisole, chlorobenzene, o-dichlorobenzene, CS.sub.2, chloroform, n-pentane, 1-chloronaphthalene, toluene, methanol, or a mixture thereof.
Thus, chloroform is known for the intended use with a semiconductor.
If Applicant amends the claims to require a semiconducting substrate, the art teaches a semiconducting polymer for example.  As drafted the claims contain intended use.  If Applicant amended the claims such as:  “A growth inhibitor for forming a thin film comprising: a compound…, and a semiconductor substrate”, then the claim would require a semi-conductor substrate.  However, the art teaches a semiconducting polymer and further teaches use with photovoltaic devices which are semi-conducting in many cases. 
Applicant argument and amendment have been considered but are not found to be persuasive.

Claim Rejection – 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US-20090266416 (“the ‘416 publication”).
A note on claim interpretation:  The claims are product claims drawn to a growth inhibitor for forming a thin film comprising a compound.  If the compound is capable of the intended use, then the claims are met.  Further, there is no substrate required by the claim.   There is no film material or film inhibited required by the claim.  With respect to claim 5, this claim includes intended use language as well.
The ‘416 publication teaches o-dichlorobenzene and chloroform for use in atomic layer deposition.  For example:
[0070] During manufacturing of the photovoltaic device 100, various photovoltaic device layers can be sequentially formed on top of the substrate 102 using the same deposition technique or different deposition techniques. Examples of suitable deposition techniques include atomic layer deposition, thermal evaporation, electron-beam evaporation, physical vapor deposition, chemical vapor deposition, plating, dip coating, doctor blading, inkjet printing, sputtering, spray coating, and spin coating. For example, in the case of the active layer 108, the set of fullerene derivatives can be blended with the semiconducting polymer (or another suitable electron donor material) in solution, using a set of organic solvents, such as anisole, chlorobenzene, o-dichlorobenzene, CS.sub.2, chloroform, n-pentane, 1-chloronaphthalene, toluene, methanol, or a mixture thereof.


	In this case the ‘416 publication teaches chloroform for example which can be used in atomic layer deposition (ALD).  For chloroform, A = C, n =1, B = H, m = 1, X = Cl, o = 3.  In addition, the ‘416 publication teaches ortho-dichlorobenzene (A = C, n = 6) which is an aromatic compound.  Further, ortho-dichlorobenzene is shown in the specification at Example 7 to be a growth inhibitor.  The physical properties of these compounds meet the physical properties of claim 6.  One would expect that these compounds in the context of ALD to be capable of acting as a growth inhibitor for forming a thin film.  The compounds are known, and the compounds are known for use in ALD processes.

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622